department of the treasury internal_revenue_service washington d c tax exempt and be mente ntities iu le ron lveuer livt date mar contact person identification_number contact number employer_identification_number dear sir or madam we have considered the ruling_request dated date submitted on behalf of m wherein it requested pursuant to sec_4943 of the internal_revenue_code an extension of the 5-year period to dispose_of certain excess_business_holdings acquired by gift or donation facts m has been recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the code the service has also classified m as a private_foundation within the meaning of sec_509 of the code in and b made contributions of stock in n to m nisa publicly_traded_security listed on the nasdaq exchange b owns more than of the total outstanding_stock in n and is also a disqualified_person under sec_4946 by virtue of his contribution of more than of the total support of m in those years exhibit a of your submission shows that b contributed 25x shares to m in and slightly over 210x shares to m in in the four succeeding years m made the following distributions of this donated stock 8x 26x 11x and 5x the total remaining donated stock at the close of was approximately 169x valued at approximately dollar_figurex pursuant to our request your authorized representative later submitted data re the total shares outstanding of n and the amount of stock owned by b and m the total shares owned by b include shares held in the name of his former spouse as well as shares held in the name of the b revocable_living_trust of which b is a trustee this information covered the years through six years altogether however information related to outstanding shares and shares owned by b was obtained from published filings with the securities_and_exchange_commission including annual forms 10k as well as annual proxy statements forms def- 14a these filings report share ownership as of the filing dates and are not reported based upon a calendar_year thus for the years through the data provided is as of ‘specified dates in march of the following year eg for the reporting date is date for the data reported is as of date our examination of the table provided in this recent submission shows that the total outstanding shares of n varied from a high of approximately big_number for as of date to a low of approximately big_number for as of date the shares owned by b varied from a high of approximately big_number for as of date to a low of approximately big_number for both the years and data as of date and date respectively with rounding b’s percentage of ownership of shares in n varied from a high of for year to a low of for the years and you inform us that in the years subsequent to the years and in which the stock was donated to m the share prices have fluctuated widely and the stock has been very susceptible to price changes caused by dispositions of shares by unrelated shareholders in an attempt to dispose_of the shares which were donated and subject_to the provisions of code sec_4943 m undertook a systematic process to distribute the shares to charities in an attempt to dispose_of the shares over an extended period of time without adversely impacting the value of the securities these distributions are reflected in the aforementioned exhibit a during and the market_value of the shares declined dramatically and m’s ability to dispose_of the shares without a substantial adverse impact upon share price for the above reasons m requests an additional 5-year extension of time to dispose_of the shares donated subject_to the excess_business_holdings provisions of code sec_4943 m undertook a disposition of the donated shares beginning with one year after the donation and has systematically and consistently continued in each following year the smaller gift received in was disposed of by m well in advance of the closing of the 5-year period but the larger gift received in was too large to be so disposed as explained below during the 5-year period the stock price of n decreased substantially and prices remained depressed until mid-2001 these low prices combined with the volatility of the stock made it impossible to dispose_of the stock prior to the end of the 5-year period without substantially sacrificing m’s primary charitable assets a sale of the assets by m would have adversely impacted on the stock price and consequently would have caused m to earn less than fair_market_value for the shares m has planned a disposition of the shares which will result in their full disposition within the 5-year extension period in each year to m will distribute between 15x and 25x shares to public_charities in the furtherance of its exempt purposes m will also attempt to sell its securities during periods of time in which the price of the shares represents a reasonable value for them m will dispose_of the shares in smaller lots in an attempt to avoid any adverse impact on stock prices in the markets those sales will occur annually in amounts anticipated to equal between 6x and 16x shares at the end of the 5-year period m will have disposed of all of its shares of n stock in accordance with the requirements of code sec_4943 a copy of the above plan has been filed with the attorney_general of o to obtain comment you represent that this filing occurred simultaneously with the filing of this ruling_request with the service law sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in any incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4946 of the code provides that for purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or one where substantially_all of the contributions were made directly or indirectly by the same person or persons described in subparagraph a b c or members of their families who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_53_4943-6 of the foundation and similar excise_taxes regulations provides that paragraph of sec_4943 prescribes transition_rules for a private_foundation which but for such paragraph would have excess_business_holdings in a business_enterprise after date other than by purchase by such foundation or by a disqualified_person to the extent that sec_4943 relating to certain holdings acquired under a pre- date will or trust does not apply in the case of a private_foundation which has no excess_business_holdings immediately prior to the gratuitous receipt in question determined without regard to sec_4943 or of the code sec_4943 applies and the entire_interest of the foundation in the enterprise in question is treated as held by a disqualified_person throughout the 5-year period beginning on the date of change in the holdings sec_4943 and sec_53 a of the regulations are applicable to m as a result of b’s gift of common_stock to m accordingly b is treated as the holder of the 25x shares of n stock throughout the initial 5-year period ending on date and b is also treated as the owner of the 210x shares of n stock for the 5-year period ending on date sec_4943 of the code was added by sec_307 of the tax_reform_act_of_1984 p l it applies to business holdings with respect to which the five-year period under sec_4943 ends on or after date the purpose of sec_4943 is to give the secretary discretion to extend the five-year period of sec_4943 for disposing of post-date gratuitous acquisitions of holdings in a business_enterprise the secretary’s authority is exercisable in the case of an unusually large gift or bequest of diverse holdings or holdings with complex corporate structures’ if the following requirements are met a the foundation establishes that- i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period- i the private_foundation submits to the secretary a plan for disposing of ail of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation’s disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis m has submitted information which shows that b gave a large number of shares of stock in n to m in and pursuant to the provisions of sec_4943 of the code m was required to dispose_of these shares of n stock within years in order to avoid being placed in a position of having excess_business_holdings after diligent efforts m was able to dispose_of approximately 66x stock out of a total of 235x donated to it in and in the year period running from to we do not have the data for year inasmuch as the ruling_request was submitted prior to date which is the end of m’s taxable_year m requests an additional years within which to dispose_of the remaining shares m has presented a plan whereby it will dispose_of all of the stock in n received from b in and within the additional 5-year period running from to this plan involves both distributions to charities and selected sales of the stock designed to maintain its value on the markets the successful implementation of this plan will enable m to divest itself of all excess_business_holdings in n and thereby comply with the provisions of code sec_4943 and sec_53_4943-3 of the regulations and as required under sec_4943 m has submitted its plan to dispose_of its excess_business_holdings to the attorney_general of o ruling based on the application of the facts and representations outlined above to the relevant law we conclude that m will satisfy the provisions of sec_4943 of the code as such we rule that m may have a five year extension to date in order to dispose_of its excess_business_holdings in n this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon m's exempt status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representatives we are also sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about m’s tax status it should be kept with m’s permanent records if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely derete u sa gerald v sack manager exempt_organizations technical group
